TANEY, Circuit Justice.
1. The defendant is not liable to this action, unless the jury find that Russell was the author of the musical composition called “The Old Arm Chair,” for which he obtained a copyright in 1840; and it is for the jury to decide, upon the whole evidence, whether he was or was not the author. If the said musical composition was borrowed altogether from a former one, or was made up of different parts, copied from older musical compositions, without any material change, and put together into one tune, with only slight and unimportant alterations or additions, then Russell was not the author within the meaning of the law; but the circumstance of its corresponding with older musical compositions, and belonging to the same style of music, does not constitute it a plagiario, provided the air in question was, in the-main design, and in its material and important parts, the effort of his own mind. The copyright is prima facie evidence that he was the author, and the burden of proof is upon the defendant to show the contrary.
2. If the jury find that Russell was the author of the said musical composition, then the defendant is liable to this action, if, in the language of the act of congress, “he caused it to be engraved, either on the whole, or by varying, adding to, or diminishing the main design, with intent to evade the law;” “or if he caused it to be printed for sale, in such manner and for such purpose.” But he is not liable, unless the musical composition caused to be engraved or printed for sale by him, is the same with that of Russell, in the main design, and in its material and important parts, altered, as above mentioned, to evade the law; nol-is he liable to this action, although it is the same in these respects, provided it was not taken from Russell’s, but was the effort of his own mind, or taken from an air composed by some other person, who was not a plagiarist from that of Russell.
3. If the jury find against the defendant upon the two preceding instructions, yet he is not liable in this action, unless he was guilty of the infraction of the copyright within two years before this action was brought; but if the plates were engraved more than two years before, yet every printing for sale caused by the defendant, would be a new infraction of the right; and if such printing was within two years before the suit was brought, the defendant is liable in this action. Under the agreement endorsed by counsel, upon the declaration, the suit, so far as limitation is concerned, must be regarded as brought on the first Monday in April, 1S44.
4. If the jury find the defendant liable, they will find the number of copies caused to bb printed for sale by him, within two years before the suit was brought, and find the debt at the rate of one dollar for each sheet he may have caused to be so printed for sale.